FILED
                             NOT FOR PUBLICATION                            SEP 07 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BERTHA SOTO-DE TAPIA,                            No. 09-71429

               Petitioner,                       Agency No. A077-077-629

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 23, 2010 **

Before:        LEAVY, HAWKINS, and THOMAS, Circuit Judges.

       Bertha Soto-De Tapia, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying her motion to remand

based on ineffective assistance of counsel. Our jurisdiction is governed by 8

U.S.C. § 1252. We review for abuse of discretion the denial of a motion to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
remand. Romero-Ruiz v. Mukasey, 538 F.3d 1057, 1062 (9th Cir. 2008). We

dismiss in part and deny in part the petition for review.

      We lack jurisdiction to review Soto-De Tapia’s contention that her

statements taken at the border violated 8 C.F.R. § 287.3(c) because she failed to

exhaust this issue before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th

Cir. 2004).

      The BIA did not abuse its discretion in denying Soto-De Tapia’s motion to

remand due to ineffective assistance of counsel because she failed to adequately

comply with the requirements set forth in Matter of Lozada, 19 I. & N. Dec. 637

(BIA 1988), and the ineffective assistance she alleges is not plain on the face of the

record. See Reyes v. Ashcroft, 358 F.3d 592, 597-99 (9th Cir. 2004).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           2                                   09-71429